NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SECURITIES AND EXCHANGE                         No. 15-55887
COMMISSION,
                                                D.C. No. 2:12-cv-10692-JFW-RZ
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ALETHEIA RESEARCH
MANAGEMENT,

                Defendant,

and

PETER J. EICHLER, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peter J. Eichler, Jr., appeals pro se from the district court’s order granting the

Securities Exchange Commission’s (“SEC”) motion for monetary remedies in its

civil enforcement action alleging violations of the Investment Advisers Act of

1940 and the Securities and Exchange Act of 1934. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. SEC v. First Pac. Bancorp,

142 F.3d 1186, 1190 (9th Cir. 1998) (disgorgement); Fed. Election Comm’n v.

Furgatch, 869 F.2d 1256, 1258 (9th Cir. 1989) (civil penalty). We affirm.

      The district court did not abuse its discretion in ordering the disgorgement of

$1,655,923 and relying on the Securities and Exchange Commission’s expert in

setting the disgorgement amount. See SEC v. JT Wallenbrock & Assocs., 440 F.3d
1109, 1113 (9th Cir. 2006) (“[T]he district court has broad equity powers to order

the disgorgement of ill-gotten gains obtained through the violation of federal

securities laws” and “broad discretion in calculating the amount to be disgorged.”

(citations and internal quotation marks omitted)).

      The district court did not abuse its discretion in setting the civil penalty

equal to the disgorgement amount. See 15 U.S.C. § 78u(d)(3)(B) (authorizing civil

penalties equal to the amount of pecuniary gains as a result of securities

violations); 15 U.S.C. § 80b-9(e)(2) (same).




                                           2                                     15-55887
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   15-55887